                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  STATESVILLE DIVISION
                       Civil Action Nos. 5:16-CV-00049; 5:16-CV-00050

SEDGEWICK HOMES, LLC,                       )
                                            )
                       Plaintiff,           )
                                            )
       v.                                   )
                                            )
STILLWATER HOMES, INC.,                     )
CHRISTOPHER BART BIVINS, and                )
GRETCHEN WYNE BIVINS,                       )
                                            )

              Defendants                    ))
SEDGEWICK HOMES, LLC,                       )
                                            )
      Plaintiff,                            )               Civil Action No. 5:16-cv-49
                                            )
      vs.                                   )
                                            )
STILLWATER HOMES, INC.,                     )
JOSEPH LYNN SHOEMAKER, and                  )
EMILY GROCE SHOEMAKER,                      )
                                            )
      Defendants.                           )
                                            )


                                           ORDER

       Upon consideration of Plaintiff Sedgewick Homes, LLC Motion to Dismiss, and for good

cause shown, Plaintiff’s Motion to Dismiss as to the Defendants Christopher Bart Bivins,

Gretchen Wynne Bivins, Joseph Lynn Shoemaker and Emily Groce Shoemaker is GRANTED

and these cases against these Defendants are dismissed with prejudice.

                                           Signed: March 7, 2019
